



Execution Version


AMENDED AND RESTATED
REVOLVING CREDIT NOTE


$70,000,000.00             June 26, 2018
1.
FOR VALUE RECEIVED, GOLUB CAPITAL BDC 3, INC., a Maryland corporation (“Maker”),
hereby unconditionally promises to pay to the order of SUMITOMO MITSUI BANKING
CORPORATION (“Payee”), at the principal office of SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent (“Administrative Agent”) for each of the
Lenders under the Credit Agreement referred to below, or such other office as
Administrative Agent designates, the principal sum of SEVENTY MILLION AND NO/100
DOLLARS ($70,000,000.00), or, if less, the unpaid principal amount of the Loans,
together with accrued interest thereon, in lawful money of the United States of
America. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

2.
The unpaid principal amount of this Amended and Restated Revolving Credit Note
(this “Note”) shall be payable in accordance with the terms of Sections 3.03 and
13.13 of the Credit Agreement.

3.
The unpaid principal amount of this Note shall bear interest from the date of
borrowing until maturity in accordance with Sections 2.05 and 13.13 of the
Credit Agreement. Interest on this Note shall be payable in accordance with
Sections 3.02, 3.03 and 13.13 of the Credit Agreement.

4.
All Borrowings and continuations of LIBOR Rate Loans hereunder, and all payments
made with respect thereto, may be recorded by Payee from time to time on grid(s)
which may be attached hereto, or Payee may record such information by such other
method as Payee may generally employ; provided, however, that failure to make
any such entry shall in no way reduce or diminish Maker’s obligations hereunder.
The aggregate unpaid amount of all Borrowings and continuations of LIBOR Rate
Loans set forth on grid(s) which may be attached hereto shall be rebuttably
presumptive evidence of the unpaid principal amount of this Note or under the
Credit Agreement.

5.
This Note has been executed and delivered pursuant to that certain Revolving
Credit Agreement, dated as of March 16, 2018 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), by and
among Golub Capital BDC 3, Inc., as borrower, Administrative Agent, and the
lenders party thereto, and is one of the “Notes” referred to therein. This Note
evidences Loans made under the Credit Agreement, and the holder of this Note
shall be entitled to the benefits provided in the Credit Agreement. Reference is
hereby made to the Credit Agreement for a statement of: (a) the obligation of
Payee to make advances thereunder; (b) the prepayment rights and obligations of
Maker; (c) the collateral for the repayment of this Note; and (d) the events
upon which the maturity of this Note may be accelerated. Maker may borrow, repay
and reborrow upon the terms and conditions specified in the Credit Agreement.

6.
If this Note, or any installment or payment due hereunder, is not paid when due,
whether at maturity or by acceleration, or if it is collected through a
bankruptcy, probate or other court, whether before or after maturity, Maker
agrees to pay all out-of-pocket costs of collection, including, but not limited
to, attorneys’ fees incurred by the holder hereof and costs of appeal as
provided in the Credit Agreement. All past-due principal of, and, to the extent
permitted by applicable Law, past-due interest on, this Note shall bear interest
until paid at the Default Rate as provided in the Credit Agreement.





--------------------------------------------------------------------------------





7.
Maker and all sureties, endorsers, guarantors and other parties ever liable for
payment of any sums payable pursuant to the terms of this Note, jointly and
severally waive demand, presentment for payment, protest, notice of protest,
notice of acceleration, notice of intent to accelerate, diligence in collection,
the bringing of any suit against any party, and any notice of or defense on
account of any extensions, renewals, partial payment, or any releases or
substitutions of any security, or any delay, indulgence, or other act of any
trustee or any holder hereof, whether before or after maturity.

8.
Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal Laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Note.

9.
Reference is hereby made to Section 13.16 of the Credit Agreement regarding the
non-personal liability of the Investors, the provisions of which are hereby
incorporated by reference in this Note as if fully set forth herein, for the
payment and performance of Maker’s obligations hereunder.

10.
This Note amends and restates in its entirety and is given in renewal of and
substitution for, but not in extinguishment of, that certain Revolving Credit
Note dated March 16, 2018, in the original principal amount of $30,000,000, made
by Maker and payable to the order of Payee.































Page 2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as of the day
and year first above written.


MAKER:
GOLUB CAPITL BDC 3, INC.




By: /s/ Ross A. Teune
Name: Ross A. Teune
Title: Chief Financial Officer and Treasurer






































































Signature Page to
A&R Revolving Credit Note
(Golub Capital BDC 3)


